Citation Nr: 0831734	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, and if so whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and D.L.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1948 to September 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2008 at a Travel Board hearing at the above 
VARO; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by a May 
1985 Board decision, the prior final decision on this claim.

2.  Since the May 1985 Board decision which denied service 
connection for hearing loss, the evidence received relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's hearing 
loss is due to any incident or event in active service, and 
hearing loss as an organic disease of the nervous system is 
not shown to have been manifested either in service or within 
one year after separation of service.


CONCLUSIONS OF LAW

1.  Since the Board's 1985 decision, new and material 
evidence to reopen the claim of entitlement to service 
connection for hearing loss has been received, and the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7104(a) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1100 
(2007).

2.  Hearing loss was not incurred or aggravated by service, 
nor may hearing loss, as an organic disease of the nervous 
system, be presumed to have been incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§  3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2004 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2004 rating 
decision, April 2005 SOC, and March 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the 
veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in a January 2004 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



II.  Applicable Laws and Regulations

A.  New and Material

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies. 38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).  In this case, the Board denied the veteran's claim 
of entitlement to service connection in May 1985.  The 
veteran did not appeal, and the matter became final.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994); 38 U.S.C.A. § 5108.  Before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

B.  Service Connection 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).   When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., hearing loss), become manifest to a degree of 
10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

III.  Analysis

At the time of the May 1985 Board decision, which denied 
service connection for hearing loss, the evidence of record 
consisted of the veteran's service treatment records (STRs), 
private treatment records from 1962, a 1964 VA examination, a 
1983 audiometric evaluation, and statements from individuals 
who knew the veteran.  The STRs show that the veteran's 
hearing was 15/15 bilaterally in June 1948 and June 1951.  At 
May 1955 and September 1960 examinations, his hearing was 
15/15 bilaterally for whispered and spoken voice.  The STRs 
do not contain any complaints of or treatment for hearing 
loss.  Post-service records show that at private treatment in 
December 1962 the veteran reported that his hearing had been 
a little diminished bilaterally since his submarine duty in 
the Navy.  At a March 1964 VA examination the veteran did not 
complain of any hearing problems, and the examination report 
does not contain any findings related to his hearing.  A July 
1983 private audiogram shows diminished hearing with speech 
discrimination of 75 percent in the right ear and 70 percent 
in the left ear.  In finding that service connection for 
hearing loss was not warranted, the Board noted that the 
veteran's hearing was normal in service, including at 
separation.  In addition, there were no objective findings of 
hearing loss at the December 1962 private treatment and many 
of the lay statements were from remote memory.

Since the May 1985 Board decision, the new evidence that has 
been submitted includes private November 1999 test results 
that show a speech reception threshold of 65 decibels in the 
right ear and 70 decibels in the left with speech 
discrimination of 64 percent in the right ear and 56 percent 
in the left.  VA treatment notes from November 1999 indicate 
that the veteran wore binaural hearing aids that were four to 
five years old.  It was noted that his bilateral hearing loss 
was mild at 250 Hertz (Hz), moderate through 2000 Hz and 
severe at 8000 Hz.  

A December 2003 statement from the veteran's superior officer 
stated that while serving on a diesel submarine the veteran 
was exposed to the rigors of snorkeling for several months at 
sea.  The veteran wrote in December 2003 that he was exposed 
to noise from the diesel engines while snorkeling and that 
the recycling of the air would cause a vacuum that popped his 
ears.  In addition, he wrote that many of the men he served 
with have hearing loss.

Private audiological test results from April 2004 show a 
speech reception threshold  of 50 in the right ear and 55 in 
the left and speech discrimination scores of 80 in the right 
ear and 88 in the left.

In January 2005 the veteran had a VA examination at which his 
claims file was reviewed.  The examiner opined that the 
veteran had no adequate hearing examination while in service 
and that he had mild to moderate sensorineural hearing loss 
in 1983.  The veteran said that he had difficulty 
understanding speech in all situations and that he worked for 
28 years in construction without wearing hearing protection.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
60
LEFT
40
50
60
60
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 in the left ear.

The examiner felt that it was less likely as not (less than a 
50/50 probability) that the veteran's hearing loss was caused 
by or a result of his military service and was more likely 
the result of his years in construction exacerbated by his 
age.

D.L., the veteran's wife, wrote in January 2005 that the 
veteran's hearing problems stem from his service and had 
progressed to the point that he could not understand the 
spoken word.  C.W.D. wrote in January 2005 that he served 
with the veteran from 1955 to 1959 aboard a submarine and 
that they were exposed to ear pressure from the snorkel air 
supply system.  C.W.D. continued that the veteran suffered 
from partial hearing loss when they served together and that 
he does not know anyone who served on a diesel submarine who 
does not have hearing problems.  F.A.L. wrote in April 2005 
that he served with the veteran, that while in service he had 
to raise his voice to get a response from the veteran, and 
that the veteran's hearing worsened while they were serving 
together.

Private audiometric test results from April 2008 indicated 
speech recognition thresholds of 65 decibels in the right ear 
and 70 in the left.  Speech recognition ability was 70 
percent in the right ear and 55 in the left ear.

The veteran testified at his May 2008 hearing that he has 
been wearing hearing aids since the fall of 1983.  He stated 
that he did not have noise exposure in his post-service 
occupation of finishing concrete and has never been a hunter.  
Ms. L testified that she has been married to the veteran for 
about 32 years, during which he has had worsening hearing 
problems.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for hearing loss.  The Board 
views this evidence as being new and material because it 
relates to an unestablished fact necessary to substantiate 
the claim and is neither cumulative or redundant of the 
evidence of record at the time of the May 1985 Board 
decision.  Thus, the claim is reopened, and will be 
considered on the merits, as discussed below.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the veteran exhibited hearing loss during 
service is not fatal to his claim.  The laws and regulations 
do not strictly require in-service complaint of, or treatment 
for, hearing loss in order to establish service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court has held where there is no evidence of the 
veteran's claimed hearing disability until many years after 
separation from service, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service . 
. . ."  Hensley, supra, 5 Vet. App. at 160 (quoting Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the 
critical question is whether the veteran has current hearing 
loss disability that is causally related to service.

With regard to hearing loss, the Board notes that the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the present 
case, the record shows that the veteran has a current hearing 
disorder.

As discussed above, the VA examiner opined that it was less 
likely than not that the veteran's hearing loss was related 
to his military service.  The Board notes that the veteran 
did not seek treatment for his hearing loss until 1983, 
approximately 23 years after his service ended.  Without 
medical evidence documenting the severity of the veteran's 
hearing impairment, the Board is unable to determine that the 
veteran suffered from impaired hearing, as defined by the 
governing regulation, within the first year after he was 
separated from service.  

We recognize the sincerity of the arguments advanced by the 
veteran, his wife, and men he served with that his hearing 
loss is service connected.  However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, hearing loss requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.

Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.





ORDER

New and material evidence having been received, the claim of 
service connection for hearing loss is reopened.

Entitlement to service connection for hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


